     Case 2:05-cv-02691-SVW Document 93 Filed 03/16/21 Page 1 of 1 Page ID #:14887




 1
 2
 3
 4
                                                                           JS-6
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     CHAUNCEY VEASLEY,                            Case No.: CV 05-2691 SVW
12
                                                  DEATH PENALTY CASE
13                  Petitioner ,
14   v.
15   RON BROOMFIELD, Acting Warden,               JUDGMENT
     California State Prison at San Quentin,
16
17                   Respondent.
18
19
              Pursuant to the Merits Order denying habeas relief issued March 11, 2021,
20
     IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice,
21
22   except as to Claim 10, which is dismissed without prejudice. The Merits Order

23   constitutes the final disposition of the Petition for Writ of Habeas Corpus by this
24   Court.
25            The Clerk is directed to enter judgment.
26
27   Date:     March 16, 2021              ___________________________________
28                                                STEPHEN V. WILSON
                                             UNITED STATES DISTRICT JUDGE

     JUDGMENT - 1
